EXHIBIT 10.1

 

SECOND AMENDMENT TO
EMPLOYMENT AGREEMENT

 

SECOND AMENDMENT TO EMPLOYMENT AGREEMENT (“Amendment”) dated as of April 26,
2013 between XL Group plc, an Irish corporation (the “Company”), and Michael S.
McGavick (the “Executive”).

 

WHEREAS, the Company and the Executive are parties to an Employment Agreement
dated as of March 14, 2008, as amended (the “Agreement”);

 

WHEREAS, the Company and the Executive wish to amend the Agreement as set forth
herein;

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the Company, the Guarantors (as defined in the
Agreement), X.L. Global Services, Inc., an indirect wholly-owned subsidiary of
the Company (“Global Services”), and the Executive hereby agree as follows:

 

1. Global Services agrees that it shall be jointly and severally liable,
together with the Company, for the obligations of the Company under the
Agreement. The Executive agrees that Global Services shall be entitled to
enforce the covenants and obligations of the Executive owing to the Company
under the Agreement.

 

2. Section 3(b) of the Agreement is amended such that the proviso in the first
sentence shall read as follows:

 

“provided, however, that such services will be performed in accordance with the
guidelines established by the Company from time to time for the location of the
performance of services on behalf of the Company and its subsidiaries.”

 

3. Section 9 of the Agreement is amended to read in its entirety as follows:

 

“9. EXCISE TAX CUTBACK

 

(a) Notwithstanding any other provision of this Agreement, in the event that the
amount of payments or other benefits payable to the Executive under this
Agreement (including, without limitation, the acceleration of any payment or the
accelerated vesting of any payment or other benefit), together with any
payments, awards or benefits payable under any other plan, program, arrangement
or agreement maintained by the Company or one of its Affiliates, would
constitute an “excess parachute payment” (within the meaning of Section 280G of
the Internal Revenue Code of 1986, as amended (the “Code”)), the payments and
benefits listed below under Section 8(d)(ii) and 8(d)(iii), as applicable, of
this Agreement shall be reduced (by the minimum possible amounts) in the order
set forth below until no amount payable to the Executive under this Agreement

 



constitutes an “excess parachute payment” (within the meaning of Section 280G of
the Code); provided, however, that no such reduction shall be made if the net
after-tax amount (after taking into account federal, state, local or other
income, employment and excise taxes) to which the Executive would otherwise be
entitled without such reduction would be greater than the net after-tax amount
(after taking into account federal, state, local or other income, employment and
excise taxes) to the Executive resulting from the receipt of such payments and
benefits with such reduction. In the event Section 8(d)(iii) applies, payments
and benefits to the Executive shall be reduced in the following order: first,
payments under Section 8(d)(iii)(B), second, payments under Section
8(d)(iii)(C), third, payments under Section 8(d)(iii)(D), fourth, benefits under
Section 8(d)(iii)(F), fifth, benefits under Section 8(d)(iii)(G), and last,
benefits under Section 8(d)(iii)(E). In the event Section 8(d)(ii) applies,
payments and benefits to the Executive shall be reduced in the following order:
first, payments under Section 8(d)(ii)(B), second, any annual bonus payment
under Section 8(d)(ii)(C), and last, benefits under Section 8(d)(ii)(E).

 

(b) All determinations required to be made under this Section 9, including
whether a payment would result in an “excess parachute payment” and the
assumptions to be utilized in arriving at such determinations, shall be made by
an accounting firm designated by the Company (the “Accounting Firm”) which shall
provide detailed supporting calculations both to the Company and the Executive
as requested by the Company or the Executive. All fees and expenses of the
Accounting Firm shall be borne solely by the Company and shall be paid by the
Company. Absent manifest error, all determinations made by the Accounting Firm
under this Section 9 shall be final and binding upon the Company and the
Executive.”

 

4. Except as set forth herein, the Agreement shall continue in full force and
effect in accordance with its terms.

 

5. All questions concerning the construction, validity and interpretation of
this Amendment and the Agreement shall be construed and governed in accordance
with the laws of the State of New York, without reference to the principles of
conflict of laws thereof.

 

6. This Amendment may be executed simultaneously in two or more counterparts,
any one of which need not contain the signatures of more than one party, but all
of which counterparts taken together will constitute one and the same agreement.

-2-



IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date and year first above written.

 

  XL GROUP PLC       By: /s/ Kirstin Gould         X.L. GLOBAL SERVICES, INC.  
    By: /s/ Eileen Whelley         GUARANTORS:       XL INSURANCE (BERMUDA) LTD
      By: /s/ Kirstin Gould         XL RE LTD       By:   /s/ Kirstin Gould

 

READ, ACCEPTED & AGREED     /s/ Michael S. McGavick   Michael S. McGavick  

-3-